UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1786



CATHERINE PONDJI KONG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-561-848)


Submitted:   January 17, 2007              Decided:   March 1, 2007


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steffanie J. Lewis, Alexandru I. Craciunescu, THE INTERNATIONAL
BUSINESS LAW FIRM, P.C., Washington, D.C., for Petitioner. Peter
D. Keisler, Assistant Attorney General, Donald E. Keener, Deputy
Director, Barry J. Pettinato, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Catherine Pondji Kong, a native and citizen of Cameroon,

seeks to appeal the decision of the Board of Immigration Appeals

(“Board”) denying her motion to reopen her immigration proceedings.

To the extent that Kong seeks to appeal the Board’s refusal to

exercise its authority to reopen proceedings sua sponte, we lack

jurisdiction to review this decision.    See Ali v. Gonzales, 448

F.3d 515, 518 (2d Cir. 2006) (collecting cases).         As to Kong’s

claim that the Board abused its discretion in denying the motion to

reopen because of changed circumstances, we have reviewed the

record and the Board’s order and find that the Board did not abuse

its discretion in denying the motion to reopen.          See 8 C.F.R.

§ 1003.2(a) (2006); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.

1999).   Accordingly, we deny the petition for review.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED




                               - 2 -